     Case 2:20-cv-05027-CBM-AS Document 55 Filed 04/13/21 Page 1 of 4 Page ID #:742



       Cynthia Anderson Barker, SBN 75764    Barrett S. Litt, SBN 45527
 1     3435 Wilshire Blvd., Suite 2910       Lindsay Battles, SBN 262862
       Los Angeles, CA 90010                 KAYE, MCLANE, BEDNARSKI & LITT
 2     t. 213 381-3246 f. 213 381-3246       975 E. Green Street
 3
       e. cablaw@hotmail.com                 Pasadena, California 91106
                                             t. 626 844-7660 f. 626 844-7670
 4                                           e. blitt@kmbllaw.com
        Paul Hoffman, SBN 71244              e. lbattles@kmbllaw.com
 5      Michael D. Seplow, SBN 150183
        Aidan McGlaze, SBN 277270            Pedram Esfandiary, SBN 312569
 6      John C. Washington, SBN 315991       e. pesfandiary@baumhedlundlaw.com
        SCHONBRUN, SEPLOW, HARRIS,           Monique Alarcon, SBN 311650
 7      HOFFMAN & ZELDES LLP                 e. malarcon@baumhedlundlaw.com
        200 Pier Avenue, Suite 226           Bijan Esfandiari, SBN 223216
 8      Hermosa Beach, California 90254      e. besfandiari@baumhedlundlaw.com
        t. 310 396-0731; f. 310 399-7040     R. Brent Wisner, SBN 276023
 9      e. hoffpaul@aol.com                  e. rbwisner@baumhedlundlaw.com
        e. mseplow@sshhzlaw.com              BAUM, HEDLUND, ARISTEI &
10      e. amcglaze@sshhzlaw.com             GOLDMAN, P.C.
        e. jwashington@sshhlaw.com           10940 Wilshire Blvd., 17th Floor
11                                           Los Angeles, CA 90024
12      Attorneys for Plaintiffs             t. 310 207-3233 f. 310 820-7444
        Additional Counsel on Next Page
13
14
15                        UNITED STATES DISTRICT COURT
16               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17      BLACK LIVES MATTER LOS                Case No.: 2:20-cv-05027 CBM-AS
        ANGELES, et al.,
18                                            REQUEST FOR JUDICIAL
                               PLAINTIFFS,    NOTICE
19      v.
                                              Date and Time: TBA
20      CITY OF LOS ANGELES, et al.,          Courtroom: 8B
21                             DEFENDANTS.
22
23
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 55 Filed 04/13/21 Page 2 of 4 Page ID #:743



      Carol A. Sobel, SBN 84483          Jorge Gonzalez, SBN 100799
 1    Katherine Robinson, SBN 323470     A PROFESSIONAL CORPORATION
      Weston Rowland, SBN 327599         2485 Huntington Dr., Ste. 238
 2    LAW OFFICE OF CAROL A. SOBEL       SAN MARINO, CA 91108-2622
 3
      1158 26th Street, #552             t. 626 328-3081
      Santa Monica, CA 90403             e. jgonzalezlawoffice@gmail.com
 4    t. 310 393-3055
      e. carolsobel@aol.com
 5    e. klrobinsonlaw@gmail.com
      e. rowland.weston@gmail.com        Olu Orange, SBN 213653
 6                                       Orange Law Offices
                                         3435 Wilshire BLvd., Ste. 2910
 7    Colleen Flynn, SBN 234281          LOS ANGELES, CA. 90010-2015
      LAW OFFICE OF COLLEEN FLYNN        T. 213 736-9900
 8    3435 Wilshire Blvd., Suite 2910    f. 213 417-8800
      Los Angeles, CA 90010              e. o.orange@orangelawoffices.com
 9    t. 213 252-9444
      r. 213 252-0091
10    e. cflynn@yahoo.com
11    Matthew Strugar, SBN 232951
12
      LAW OFFICE OF MATTHEW STRUGAR
      3435 Wilshire Blvd., Suite 2910
13    Los Angeles, CA 90039
      t. 323 696-2299
14    e. matthewstrugar@gmail.co
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 55 Filed 04/13/21 Page 3 of 4 Page ID #:744



            Pursuant to Federal Rules of Civil Procedure 201, Plaintiffs request that the
 1
      Court take Judicial Notice of the official City of Los Angeles reports attached at
 2
 3
      Exhibit 1,2 and 3 as official government reports. Exhibits 1 and 2 are filed

 4    concurrently with this Request for Judicial Notice as Volume I of Plaintiffs’

 5    Exhibits and Declarations.
 6          Exhibit 1, “An Independent Examination of the Los Angeles Police
 7    Department 2020 Protest Response,” was prepared by Independent Counsel Gerald
 8    Chaleff pursuant to a motion of the Los Angeles City Council. As the March 10,
 9    2021 transmittal letter from Sharon M. Tso, Chief Legislative Analyst, to the City
10    Council reflects, the report was prepared in accord with Council Motion No. 20-
11    0729, passed on June 30, 2020. Ex. 1. The report is available on the Council File
12    website at File No. 20-0729. See KM_C554e-20210310155205 (lacity.org) and on
13
      the LAPD website: lapdonline.org.
14
            Exhibit 2, “A Crisis in Trust,” is the report prepared by the National Police
15
      Foundation at the request of the Los Angeles Police Commission. It is available on
16
      the LAPD website: lapdonline.org.
17
            Exhibit 3 is the report issued by the Los Angeles Police Department on April
18
      9, 2021, titled “Safe LA 2020 Civil Unrest After Action Report.” The Report is
19
      available on line at LAPD After Action Report 2020.pdf (lapdonline.org). The
20
21    LAPD after-action report is filed in Volume III of Plaintiffs’ Exhibits and

22    Declarations.
23          ARGUMENT
24          The Court may take judicial notice of both reports as government documents
25    maintained in the regular course of business. See DeHoog v. Anheuser-
26    Busch InBev SA/NV, 899 F.3d 758, 763 n.5 (9th Cir. 2018) (documents in regular
27    course of business); Anderson v. Holder, 673 F.3d 1089, 1094 n.1 (9th Cir. 2012)
28    (reports of administrative bodies). See also Democratic Nat'l Comm. v. Reagan,
      904 F.3d 686, 710 n.13 (9th Cir. 2018) (judicial notice of report publicly available

                                                1
     Case 2:20-cv-05027-CBM-AS Document 55 Filed 04/13/21 Page 4 of 4 Page ID #:745



      on the website of the U.S. Election Assistance Commission). Each document is
 1
      also available on the website of the City Council and Los Angeles Police
 2
 3
      Department, respectively, and may therefore be subject to Judicial Review. Id.

 4
 5
                                            Respectfully submitted,

 6
      DATED: April 13, 2021                 LAW OFFICE OF CAROL A. SOBEL
 7
 8                                          By:   /s/ Carol A. Sobel
 9
                                                  CAROL A. SOBEL
                                                  Attorneys for Plaintiffs.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
